FILED
                             NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN SHEK,                                       No. 11-16866

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00212-WHA

  v.
                                                 MEMORANDUM *
NATIONAL LABOR RELATIONS
BOARD, REGION 32; CALIFORNIA
NURSES ASSOCIATION C.H.E.U.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       John Shek appeals pro se from the district court’s order dismissing for lack

of subject matter jurisdiction his action challenging the decision of the National




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Labor Relations Board Regional Director to dismiss Shek’s unfair labor practice

charge. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Amerco v. NLRB, 458 F.3d 883, 886 (9th Cir. 2006). We affirm.

       The district court properly dismissed Shek’s action for lack of subject matter

jurisdiction because the Regional Director’s decision to dismiss Shek’s unfair labor

practice charge is not properly subject to judicial review. See Int’l Ass’n of

Machinists & Aerospace Workers v. Lubbers, 681 F.2d 598, 602 (9th Cir. 1982)

(section 3(d) of the Labor Management Relations Act has been construed to

preclude review of the General Counsel’s initial charging decisions).

       The district court did not abuse its discretion in denying Shek’s requests for

leave to amend his complaint because amendment would have been futile. See

Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1530 (9th Cir. 1995) (setting forth standard

of review and explaining that a district court does not abuse its discretion to deny

leave to amend where it “could reasonably conclude that further amendment would

be futile”).

       Shek’s pending motions are denied.

       AFFIRMED.




                                           2                                     11-16866